                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 SCOTT ALAN MATOY,                            )
                                              )
                Plaintiff,                    )
                                              )
 v.                                           )      No.:   3:19-CV-396-TAV-HBG
                                              )
 SUPERIOR STEEL, INC.,                        )
                                              )
                Defendant.                    )


                                          ORDER

          The Court has before it the parties’ Joint Motion for Order Approving Resolution

 of FLSA Claims [Doc. 20]. The parties request Court approval of a settlement of

 plaintiff’s claims asserted under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

 § 201.

          The FLSA’s provisions are generally not subject to bargaining, waiver, or

 modification by contract or settlement, Brooklyn Savings Bank v. O’Neil, 324 U.S. 697,

 706 (1945), but the parties have settled under one of the two methods permitted for

 settling a FLSA case. Where an employee brings a lawsuit against his or her employer

 under 29 U.S.C. § 216(b), the employee may settle FLSA claims if the parties present the

 court with a proposed settlement, and the court may enter it as a stipulated judgment after

 reviewing it for fairness. 29 U.S.C. § 216(c); see also Lynn’s Food Stores, Inc. v. United

 States, 679 F.2d 1350, 1353 (11th Cir. 1982). The Court must determine if the settlement

 is a “fair and reasonable resolution of a bona fide dispute over FLSA provisions.” Id. at

 1355.



Case 3:19-cv-00396-TAV-HBG Document 22 Filed 05/12/20 Page 1 of 2 PageID #: 121
        In this case, the Court finds that the proposed settlement arises out of a genuine

 dispute over FLSA provisions, that plaintiff and defendant were represented by counsel

 throughout the litigation, negotiation, and settlement process, and that the terms of the

 settlement are fair and reasonable under the circumstances.

        Rule 41(a)(1)(A) provides that a plaintiff “may dismiss an action without a court

 order by filing . . . a stipulation of dismissal signed by all parties who have appeared.”

 Fed. R. Civ. P. 41(a)(1)(A).     “Unless the notice or stipulation states otherwise, the

 dismissal is without prejudice.” Fed. R. Civ. P. 41(a)(1)(B).

        Here, the parties have submitted a stipulation of dismissal signed both by defense

 counsel and plaintiff’s counsel under Rule 41(a) [Doc. 20]. The stipulation states that the

 dismissal is with prejudice.

        Pursuant to the parties’ joint motion, and based on the parties’ representations and

 its review of the proposed settlement, the Court hereby GRANTS the Joint Motion for

 Order Approving Resolution of FLSA Claims [Doc. 20]. Accordingly, the settlement

 agreement as reflected in the document the parties submitted [Doc. 20-1] is

 APPROVED, and this matter is DISMISSED with prejudice, with each party to bear

 his or its own attorney fees and discretionary costs, except as otherwise agreed in the

 approved settlement. The Clerk of Court is DIRECTED to CLOSE this close.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE

                                             2



Case 3:19-cv-00396-TAV-HBG Document 22 Filed 05/12/20 Page 2 of 2 PageID #: 122
